DETAILED ACTION
	The Response filed 16 May 2022 has been entered.  Claims 1, 3-9, and 11-15 remain pending.  Claims 2 and 10 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive for the following reasons in view of the previously applied prior art references - Frisholm (US 1,021,669), Sudo et al. (US 5,765,980), and Eckenwiler (US 729,145).
The applicant argues with respect to claim 1 on pgs. 7-9 of the Response that Frisholm lacks a plug with one or more keys that are respectively inserted into one or more notches of the valve and configured to be respectively moved within the one or more circumferential grooves of the valve in a first direction as the plug is rotated because the lugs 59 on the cap 58 (interpreted as a plug by the examiner) aren’t disclosed as being rotated in the bayonet slots 31 on the valve.  However, one having ordinary skill in the art would recognize that the lugs 59 on the cap 58 “are configured to be respectively moved within the one or more circumferential grooves” (of the bayonet slots 31) because of the disclosure of “the lugs 59 for engaging the bayonet slots [31]” (pg. 2, lines 42-44) and removal of the plug 58 by a spanner (pg. 2, lines 44-47).  The lugs 59 on the cap 58 are described as “engaging the bayonet slots [31]” (pg. 2, line 44) and the lugs 30 on the coupling 27, which are similarly described as being “adapted to engage bayonet slots 31” (pg. 1, lines 81-82), are further described as being rotated into the bayonet slots 31 to lock the coupling 27 onto the tap 9 (pg. 1, lines 91-95).  The removal of the cap 58 is done by a spanner (pg. 2, lines 42-47), which is another name for a wrench, which is for turning objects, and a spanner is disclosed elsewhere like a wrench for turning ring 24 (pg. 1, lines 66-75), wherein the spanner engages openings 26 on the ring 24 to turn the ring 24.
The applicant argues on pgs. 9-10 of the Response that Sudo is not analogous art, including not being reasonably pertinent to the problem the inventor of the current application was trying to solve – preventing damage to the upper lip of a container holding hazardous chemicals so that the chemicals will not leak from the container.  However, Sudo teaches that the requirement of a special turning tool limits tampering and access to something that is dangerous or set to a predetermined position (col. 1, lines 13-24, col. 7, lines 44-45), which is seen as being pertinent to the applicant’s problem because the applicant’s problem relates to a containing holding dangerous materials.  Furthermore, the teaching from Sudo is pertinent to the applicant’s problem like the applicant similarly teaches the requirement of a special tool for turning the plug 300/cover 605 in the upper lip 105 of the container containing hazardous materials to provide a tamper-evident plug/cover (paragraph 35).
The applicant argues on pgs. 10-11 of the Response that it would not have been obvious to modify the cap 58 in Frisholm to be moved by a special tool instead of the spanner disclosed by Frisholm (which the examiner explains as justification for the modification of Frisholm in view of Sudo) because there is no need to make the cap 58 in Frisholm more difficult to remove such as only with a special tool, the cap 58 in Frisholm is regularly attached and then detached, there is no teaching in Frisholm that the cap 58 is even able to rotate to justify adding the “reliefs” of Sudo to prevent rotation of the cap 58, and Frisholm teaches the use of a spanner that engages openings 60 in the cap 58 to place and remove the cap 58.  However, first, as previously discussed, one having ordinary skill in the art would recognize that the cap 58 in Frisholm is rotatable as part of its engagement with the bayonet slots 31.  Second, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for modifying Sudo in view of Frisholm, so the contents of the container aren’t accessible without authorized people, is based on Sudo teaching the requirement of a special turning tool limiting tampering and access to something that is dangerous or set to a predetermined position (col. 1, lines 13-24, col. 7, lines 44-45).  In addition, one of ordinary skill in the art would generally know that such tamper resistant mechanisms are known in the art.
The applicant argues on pgs. 11-12 of the Response that it would not have been obvious to modify Eckenwiler to include a plug that can be selectively inserted into the valve body to protect the valves in the valve body in view of the teaching of the cap 58 by Frisholm because “there is no suggestion in Eckenwiler or Frisholm that the valves in the valve body of Eckenwiler are exposed or otherwise need protection when the casing 1 is coupled to the head (or ‘valve body’) 10,” Frisholm doesn’t teach that the cap 58 provides such protection, and “there is no indication that the cap 58 of Frisholm could be coupled to the head 10 of Eckenwiler.”  However, first, Frisholm teaches that the cap 58 is installed on components 1, 9 on the opening of the container 3 containing valve 17, wherein the cap 58 is installed when the coupling/actuator 27 is not installed or in use, and such a teaching is used to modify Eckenwiler, so a cap is installed on the components 10, 11 with valves 19a, 20a on the opening of the container when the coupling/actuator 1 is not installed or in use.  Second, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for modifying Eckenwiler in view of Frisholm, such that the contents of the container are protected until deliberate use, is found in the knowledge generally available to one of ordinary skill in the art.
The applicant argues on pgs. 12-13 of the Response that it wouldn’t have been obvious to modify the beer tap disclosed by Eckenwiler to use the cap 58 taught by Frisholm, because the use of such a cap would render the beer tap inoperable.  However, as previously discussed, the cap 58 taught by Frisholm is for use on components installed on the opening of the container when the coupling/actuator isn’t installed on said components to discharge contents from the container.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frisholm (US 1,021,669).
Regarding claim 1, Frisholm discloses in Figs. 1-6 a plug 58 for a valve 1, 9, 17, the plug 58 comprising:
an outer wall (comprising the cylindrical wall/surface with keys 59); and
one or more keys 59 disposed on an external surface of the outer wall;
wherein said keys 59 are sized and shaped to respectively fit within one or more corresponding notches (that inherently allow keys 59 to access grooves 31) and one or more circumferential grooves 31 in the valve 1, 9, 17 to secure the plug 52 to the valve 1, 9, 17;
wherein the plug 58 is configured to be inserted into the valve 1, 9, 17 so that the one or more keys 59 of the plug 58 are respectively inserted into the one or more notches, and the one or more keys 59 of the plug 58 are respectively rotated within the one or more circumferential grooves 31 in a first direction as the plug 58 is rotated (as one having ordinary skill in the art would recognize by the disclosure of “the lugs 59 for engaging the bayonet slots [31]” and removal of the plug 58 by a spanner on pg. 2, lines 42-47). 
Regarding claim 3, Frisholm discloses in Figs. 1-6 that the plug 58 further comprises an inner wall (comprising the wall/surface forming one of openings 60) disposed within the outer wall, and one or more coupling members (comprising the three-dimensional volume of the plug 58 between the inner wall and the outer wall) configured to couple the inner wall to the outer wall.
Regarding claim 4, Frisholm discloses in Figs. 1-6 that the plug 58 further comprises a socket drive (comprising one of openings 60) disposed within the inner wall and configured to receive a device to rotate the plug 58 within the valve 1, 9, 17 in the first direction (pg. 2, lines 42-47).  
Regarding claim 8, Frisholm discloses in Figs. 1-6 a valve-plug assembly, comprising:
a valve 1, 9, 17 comprising a valve body 1 configured to be inserted into a well opening 2 of a container 3, an upper edge having one or more notches (that inherently allow keys 59 on plug 58 to access grooves 31), and one or more circumferential grooves 31 at least partially overlapping with said or more respective notches; and
a plug 58 comprising an outer wall (comprising the cylindrical wall/surface with keys 59) and one or more keys 59 disposed on an external surface of the outer wall;
wherein the one or more keys 59 are sized and shaped to respectively fit within the one or more notches and the one or more circumferential grooves 31 to secure the plug 58 to the valve 1, 9, 17; and
wherein the plug 58 is configured to be inserted into the valve 1, 9, 17 so that the one or more keys 59 of the plug 58 are respectively inserted into the one or46110227 v115NON-PROVISIONAL PATENT APPLICATIONATTORNEY DOCKET NO.: 0026093.0000050 more notches, and the one or more keys 59 of the plug 58 are respectively rotated within the one or more circumferential grooves 31 in a first direction as the plug 58 is rotated (as one having ordinary skill in the art would recognize by the disclosure of “the lugs 59 for engaging the bayonet slots [31]” and removal of the plug 58 by a spanner on pg. 2, lines 42-47).  
Regarding claim 9, Frisholm discloses in Figs. 1-6 that the valve 1, 9, 17 further comprises a threaded portion configured to engage a threaded portion of the well opening 2 of the container 3.  
Regarding claim 11, Frisholm discloses in Figs. 1-6 that the plug 58 further comprises an inner wall (comprising the wall/surface forming one of openings 60) disposed within the outer wall, and one or more coupling members (comprising the three-dimensional volume of the plug 58 between the inner wall and the outer wall) configured to couple the inner wall to the outer wall.
Regarding claim 12, Frisholm discloses in Figs. 1-6 that the plug 58 further comprises a socket drive (comprising one of openings 60) disposed within the inner wall and configured to receive a device to rotate the plug 58 within the valve 1, 9, 17 in the first direction (pg. 2, lines 42-47).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 12-13 (alternatively: 4 and 12) are rejected under 35 U.S.C. 103 as being unpatentable over Frisholm in view of Sudo et al. (US 5,765,980).
Regarding claims 4-5 and 12-13, Frisholm discloses a socket drive 60 disposed within the inner wall of the plug 58 and configured to receive a device to rotate the plug 58 within the valve in the first direction (pg. 2, lines 42-47), but lacks teaching that the socket drive comprises one or more reliefs configured to prevent the device from rotating the plug within a second direction.
Sudo teaches in Figs. 6-8 a socket drive 11 disposed within the inner wall of a fastener and configured to receive a device to rotate the lid fastener a first direction, wherein the socket drive 11 comprises one or more reliefs 14 configured to prevent the device from rotating the fastener in a second direction (col. 7, lines 23-45).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the socket drive disclosed by Frisholm to be formed within a centralized inner wall of the plug and comprise one or more reliefs to prevent the device from rotating the plug in a second direction so that the plug can only be loosened by a special tool, as Sudo teaches (col. 7, lines 44-45).  In other words, the plug is more resistant to tampering by unauthorized people.
Claims 1, 3, 4, 8, 9, 11 and 12 (alternatively: all) are rejected under 35 U.S.C. 103 as being unpatentable over Eckenwiler (US 729,145) in view of Frisholm.
Regarding claims 1, 3-4, 8-9, and 11-12, Eckenwiler discloses in Figs. 1-8 a valve comprising a valve body 10, 11 containing valve elements 19a, 20a, wherein the valve is threaded into a well opening of a container (as shown in Fig. 1) and comprises notches 14 and circumferential grooves (under lips 13) for accepting keys 2 of a plug 1 in the form of a coupling 1 to secure the plug 1 to the valve.  Frisholm teaches in Figs. 1-6 a plug 58 that is selectively attached to a valve body 1, 9 on a beer keg 3, as an alternative to the coupling 27, to close off access to the valve body (pg. 2, lines 23-25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed by Eckenwiler to include a plug that can selectively be inserted into the valve body to close off the valve body, as Frisholm teaches (pg. 2, lines 23-25), which helps protect the valve(s) in the valve body until use with the coupling.
Claims 4-5 and 12-13 (alternatively: all) are rejected under 35 U.S.C. 103 as being unpatentable over Eckenwiler in view Frisholm as applied to claims 3 and 11 above, and further in view of Sudo et al. (US 5,765,980).
Regarding claims 4-5 and 12-13, Frisholm teaches in Figs. 1-6 a socket drive 60 disposed within the inner wall of the plug 58 and configured to receive a device to rotate the plug 58 within the valve in the first direction (pg. 2, lines 42-47), but lacks teaching that the socket drive comprises one or more reliefs configured to prevent the device from rotating the plug within a second direction.
Sudo teaches in Figs. 6-8 a socket drive 11 disposed within the inner wall of a fastener and configured to receive a device to rotate the lid fastener a first direction, wherein the socket drive 11 comprises one or more reliefs 14 configured to prevent the device from rotating the fastener in a second direction (col. 7, lines 23-45).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the socket drive in the combination of Eckenwiler and Frisholm to be formed within a centralized inner wall of the plug and comprise one or more reliefs to prevent the device from rotating the plug in a second direction so that the plug can only be loosened by a special tool, as Sudo teaches (col. 7, lines 44-45).  In other words, the plug is more resistant to tampering by unauthorized people.
Allowable Subject Matter
Claims 6-7 and 14-15 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claims 6 and 14, a tamper-evident pin configured to be inserted into the hole and said one of the notches in the valve, and the tamper-evident pin is configured to break when pressed against a side wall of the notch by rotating the plug in a second direction.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753